EXHIBIT 10.2 FORM OF CREDIT AND GUARANTY AGREEMENTdated as of [●], 2016amongRLJ ENTERTAINMENT, INC., as Parent Borrower, CERTAIN SUBSIDIARIES OF RLJ ENTERTAINMENT, INC.,as Guarantors,LENDERS PARTY HERETO FROM TIME TO TIME,andDIGITAL ENTERTAINMENT HOLDINGS LLC,as Administrative Agent and Collateral Agent $65,000,000 Senior Secured Credit Facility TABLE OF CONTENTS Page Section 1. DEFINITIONS AND INTERPRETATION1 Definitions1 Accounting Terms27 Pro Forma Calculations27 Interpretation, Construction, etc27 Section 2. TERM LOANS28 Term Loans28 Pro Rata Shares29 Use of Proceeds29 Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes29 Interest on Term Loans30 Default Interest30 Fees 31 Scheduled Payments31 Voluntary Prepayments / Prepayment Premium31 Mandatory Prepayments32 Application of Prepayments/Reductions33 General Provisions Regarding Payments34 Ratable Sharing36 Increased Costs; Capital Adequacy36 Taxes; Withholding, etc.38 Obligation to Mitigate40 Removal or Replacement of a Lender40 Section 3. CONDITIONS PRECEDENT41 Conditions Precedent41 Section 4. REPRESENTATIONS AND WARRANTIES45 Organization; Requisite Power and Authority; Qualification45 Capital Stock and Ownership46 Due Authorization46 No Conflict46 Governmental Consents46 Binding Obligation; Perfected Liens46 Historical Financial Statements46 Projections47 No Material Adverse Change47 No Restricted Junior Payments47 Adverse Proceedings, etc47 Payment of Taxes; Controlled Foreign Corporation47 Properties48 Environmental Matters48 No Defaults49 i Material Contracts49 Governmental Regulation49 Margin Stock49 Employee Matters49 Employee Benefit Plans50 Certain Fees51 Solvency51 Compliance with Statutes, etc.51 Disclosure51 OFAC and Money Laundering Laws51 Parent Borrower as a Holding Company52 Status as Senior Debt52 Center of Main Interest52 Investment Transaction Documents52 Representations and Warranties in the Investment Transaction Documents52 Section 5. AFFIRMATIVE COVENANTS52 Financial Statements and Other Reports53 Existence57 Payment of Taxes and Claims57 Maintenance of Properties57 Insurance57 Inspections and Appraisals58 Lenders Meetings58 Compliance with Laws58 Environmental59 Subsidiaries59 Additional Material Real Estate Assets60 Further Assurances61 Cash Management Systems61 Intellectual Property61 Employee Benefit Plans62 Licenses62 Books and Records62 FCPA; Sanctions.63 COMI63 Stock.63 Post-Closing Matters63 Section 6. NEGATIVE COVENANTS63 Indebtedness63 Liens65 No Further Negative Pledges68 Restricted Payments68 Restrictions on Subsidiary Distributions69 Investments69 Financial Covenants70 Fundamental Changes; Disposition of Assets; Acquisitions72 Disposal of Subsidiary Interests73 ii Sales and Lease-Backs73 Transactions with Shareholders and Affiliates73 Conduct of Business74 Permitted Activities74 Amendments or Waivers with respect to Subordinated Indebtedness75 Fiscal Year75 Deposit Accounts75 Amendments to Organizational Agreements and Material Contracts75 Prepayments of Certain Indebtedness75 UK Production Entity76 Controlled Foreign Corporation76 Swap Agreements76 Section 7. GUARANTY76 Guaranty of the Obligations76 Contribution by Guarantors76 Payment by Guarantors77 Liability of Guarantors Absolute77 Waivers by Guarantors79 Guarantors’ Rights of Subrogation, Contribution, etc80 Subordination of Other Obligations80 Continuing Guaranty80 Authority of Guarantors or Parent Borrower81 Financial Condition of Parent Borrower81 Bankruptcy, etc.81 Discharge of Guaranty Upon Sale of Guarantor81 Section 8. EVENTS OF DEFAULT82 Events of Default82 Section 9. AGENTS85 Appointment of Agents85 Powers and Duties85 General Immunity86 Reliance by Agents87 Agents Entitled to Act as Lender88 Lenders’ Representations, Warranties and Acknowledgment88 Right to Indemnity88 Successor Administrative Agent and Collateral Agent89 Collateral Documents and Guaranty89 Delegation of Duties.90 Withholding Tax.91 Section 10. MISCELLANEOUS91 Notices91 Expenses93 Indemnity94 iii Set-Off95 Amendments and Waivers95 Successors and Assigns; Participations97 Independence of Covenants100 Survival of Representations, Warranties and Agreements100 No Waiver; Remedies Cumulative100 Marshalling; Payments Set Aside101 Severability101 Obligations Several; Independent Nature of Lenders’ Rights101 Headings101 APPLICABLE LAW101 CONSENT TO JURISDICTION101 WAIVER OF JURY TRIAL102 Confidentiality103 Usury Savings Clause104 Counterparts104 Effectiveness104 Patriot Act104 Debtor-Creditor Relationship104 Revival and Reinstatement of Obligations104 Judgment Currency105 Electronic Execution of Assignments.105 iv APPENDICES: A Tranche A Term Loan Commitments B C Tranche B Term Loan Commitments Notice Addresses SCHEDULES: 1.1(b) Existing Seller Notes 1.1(c) Permitted Holders Jurisdictions of Organization and Qualification Capital Stock and Ownership Perfection Actions 4.114.13(b)4.13(c) Adverse ProceedingsReal Estate AssetsIntellectual Property Controlled Foreign Corporation Material Contracts Licenses [5.21 Certain Post-Closing Matters] Certain Indebtedness Certain Liens Certain Investments Certain Affiliate Transactions EXHIBITS: A Funding Notice B-1 Tranche A Term Loan Note B-2 Tranche B Term Loan Note C Compliance Certificate D Assignment Agreement E Certificate Regarding Non-Bank Status F-1 Closing Date Certificate F-2 Solvency Certificate G Counterpart Agreement H Pledge and Security Agreement I Landlord Personal Property Collateral Access Agreement J Collateral Questionnaire K Intercompany Note CREDIT AND GUARANTY AGREEMENT This CREDIT AND GUARANTY AGREEMENT, dated as of [●], 2016, is entered into by and among RLJ ENTERTAINMENT, INC., a Nevada corporation (“Parent Borrower”) and Subsidiaries of Parent Borrower, as Guarantors, the Lenders party hereto from time to time, Digital Entertainment Holdings LLC (“AMC”), as Administrative Agent (in such capacity, together with its successors and assigns in such capacity, “Administrative Agent”) and Collateral Agent (in such capacity, together with its successors and assigns in such capacity,“Collateral Agent”). RECITALS: WHEREAS, capitalized terms used in these Recitals shall have the respective meanings set forth for such terms in Section 1.1 hereof; WHEREAS, Lenders have agreed to extend senior secured term loans to Parent Borrower, in an aggregate amount equal to $65,000,000, consisting of a $5,000,000 Tranche A Term Loan and a $60,000,000 Tranche B Term Loan; WHEREAS, the proceeds of the Term Loans made on the Closing Date shall be used by Parent Borrower to refinance the Existing Indebtedness, to pay the Transaction Costs and for working capital and general corporate purposes; WHEREAS, Parent Borrower has agreed to secure all of its Obligations by granting to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on substantially all of its assets, including a pledge of all of the Capital Stock of each of its Domestic Subsidiaries and a pledge of all of the Capital Stock of each of its wholly-owned Foreign Subsidiaries; and WHEREAS, Guarantors have agreed to guarantee the obligations of Parent Borrower hereunder and to secure their respective obligations by granting to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on substantially all of their respective assets, including a pledge of all of the Capital Stock of each of their respective Domestic Subsidiaries and a pledge of all of the Capital Stock of each of their respective wholly-owned Foreign Subsidiaries.
